Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I Claims 1-14 in the reply filed on 05/09/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lochbihler (US 2012/0235399 A1).
Claims 1, 12 and 13:  Lochbihler teaches objects {instant claims 12 and 13} protected by a security element comprising a carrier having an uneven structure [0060], and a color filter containing a multilayer structure having a first layer, a second layer and a third layer, wherein the second layer has a refractive index of 1.5 [0063].  The carrier meets the claimed uneven layer, the multilayer structure meets the claimed multilayer film layer.  Lochbihler teaches each of the first layer and the third layer of the multilayer structure have a higher refractive index of the second layer [0075].  Lochbihler teaches the security element further comprises a transparent protective layer over the multilayer structure [0065].  The protective layer meets the claimed outermost layer.  Lochbihler teaches the carrier in whose upper side there are formed in a first direction periodically disposed trenches with a trench depth forming bars between the trenches [0060].  The bars meet the claimed projections.
Lochbihler teaches the height of the multilayer structure in the second direction (h1+h2+h3=220nm) ([0073] and Fig. 2) is greater than the length of the bar (distance between trenches – b=130nm) ([0060] and Fig. 2).  Lochbihler teaches the length of the bar (distance between trenches – b=130nm) is less than the ([0060] and Fig. 2).  Lochbihler teaches the length of the bar (distance between trenches – b=130nm) [0060] is less that the claimed sub-wavelength which is 830 nm or less or 700 nm or less (see [0075] of the current specification).  Lochbihler teaches a grating profile having deviations from rectangular form [0011].
Claims 8 and 9:  Lochbihler teaches through a variation of modulation depth t there can thus be represented different colors in reflection and/or transmission; and through a lateral variation of the modulation depth there can thus be represented a finely structured, multi-color motif [0072].  Lochbihler further teaches it is only necessary to locally set the corresponding modulation depth which corresponds to the desired color at this location; and the such represented motif can be letters, numbers, texts, pictures or other graphic representations [0072].
Claim 10:  Lochbihler teaches through the multilayer structure can be a three layered structure [0063] or a five layered structure [0095].

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lochbihler (US 2012/0235399 A1) as applied to claim 1 above, and further in view of Washizu et al. (US 2002/0102480 A1).
Lochbihler teaches the claimed invention as set forth above.
Claims 2-7:  Lochbihler does not teach the protective layer further comprises UV absorbers.  However, Washizu teaches a color filter comprising a protective layer containing crosslinking agents {instant claim 5} [0161], and pigments and UV absorbers {instant claims 2 and 3} [0162], wherein the protective layer is constituted from two or more layers {instant claim 4} [0159].  With respect to hardness, roughness and contact angle of the protective layer {instant claims 5-7}, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the values of hardness, roughness and contact angle of the protective layer, and the motivation would be, to provide a protective layer having controlled enhanced hardness, roughness and contact angle properties.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 205 USPQ 215.
Lochbihler and Washizu are analogous art because they are from the same field of endeavor that is the color filter art.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the protective layer of Washizu with the invention of Lochbihler, and the motivation would be to control the surface property of the protective layer.

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lochbihler (US 2012/0235399 A1) as applied to claim 1 above, and further in view of Fujieda et al. (US 2003/0062490 A1).
Lochbihler teaches the claimed invention as set forth above.
Claims 11 and 14:  Lochbihler does not teach having an adhesion layer.  However, Fujieda teaches a device comprising a color filter, a protective layer and an adhesion layer.  Lochbihler and Fujieda are analogous art because they are from the same field of endeavor that is the color filter art.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the adhesion layer of Fujieda with the invention of Lochbihler, and the motivation would be to be able to adhere any additional layer upon desire. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




BS
July 14, 2022
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785